ATTORNEY GRIEVANCE COMMISSION                        •       IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                     •       OF MARYLAND
       Petitioner
                                                     •       Misc. Docket AG
v.                                                           No. 43
                                                     •       September Term, 2015
DON FRANKLIN LINDNER

               Respondent

                    ***********************************************


                                             ORDER

       Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant

to Maryland Rule 16-772. it is this 24th day of           September          .2015,

       ORDERED, by the Court of Appeals of Maryland. that Don Franklin Lindner.

Respondent, be. and he hereby is, disbarred by consent from the practice of law in the State of

Maryland, effective immediately, for professional misconduct in violation of Rule 8.4(b), (c) &

(d) of the Maryland Lawyers' Rules of Professional Conduct; and it is further,

       ORDERED, that the Clerk of this Court shall strike the name of Don Franklin Lindner

from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall

certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all

judicial tribunals in this State that the name of Don Franklin Lindner has been so stricken.



                                                       /s/ Lynne A. Battaglia
                                                      Senior Judge